DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 10/13/2021; and 04/11/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 06/04/2018 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberg et al. [US 2020/0329572].
Regarding claim 1, Wittenberg et al., disclose a flexible display device (figures 1-29 and 30-34), comprising:
a supporting base (12, figures 30-32), wherein the supporting base comprises a first sliding base (12-2, figures 30-32) and a second sliding base (12-1, figures 30-32) which are slidably connected to each other in a first direction (a direction 52, figure 31), the first sliding base comprises a first surface (a top F, figures 30-31), and the second sliding base comprises a second surface (a bottom surface of the 12-1, figures 30-31) away from the first surface;
a flexible display screen (14, figures 30-32), wherein the flexible display screen comprises a first part (a right area of the flexible display 14 disposed on the first surface, figures 30-31 or 14T, figure 32) disposed on the first surface, a first end (an extended end portion of the first sliding base 12-2, figures 30-31) connected to the first part, a second part (a left and bottom area of the flexible display 14 disposed on the second sliding base 12-1, figure 31 or 14B, figure 32) disposed on the second surface, and a connecting part (an intersection area is connected between the first part and the second part and covered on a rotational axis 96, figure 31) connected to the first part and the second part;
wherein the second sliding base further comprises a second end (an extended end portion of the second sliding base 12-1, figure 31) away from the first end, the first part and the first sliding base are fixedly connected to each other (figure 31), the second part and the second sliding base are slidably connected to each other along the first direction (figure 31), the connecting part bypasses the second end, and a length of the connecting part along the first direction is changed when the first sliding base and the second sliding base are slid in opposite directions along the first direction (figures 31 and 34 or 15-16).

Regarding claim 12, Wittenberg et al., disclose wherein the first sliding base (12-2, figures 27-31) is disposed on a side of the second sliding base (12-1, figures 27-31) away from the second surface, a T-shaped sliding block (12M2, figure 27 and/or 12F, figure 28) is disposed on one of the first sliding base or the second sliding base, a T-shaped chute corresponding to the T-shaped sliding block is disposed on the other one of the first sliding base or the second sliding base, and the first sliding base and the second sliding base are slidably connected to each other by the T-shaped sliding block and the T-shaped chute along the first direction (figures 27-28).
Regarding claim 13, Wittenberg et al., further disclose a supporting shaft (a shaft W has its axis 94, figures 30-31) disposed along a second direction (92 or X, figures 30-31), the supporting shaft is disposed at the second end (figures 30-31), and the second direction (92 or X, figures 30-31) is perpendicular to the first direction (90 or Y, figures 30-31);   wherein the connecting part bypasses a side of the supporting shaft away from the second end, a vertex of the supporting shaft away from the sliding part aligned with the first surface; and wherein changes in length of the connecting part along the first direction are equal to changes in length of the second part along the first direction when the first sliding base and the second sliding base are slid in opposite directions along the first direction (figures 15-16 and 30-31).
Regarding claim 15, Wittenberg et al., disclose wherein an end of the first sliding base near the second end is provided with a curved surface, and the curved surface is attached to a surface of the support shaft when the first sliding base is against the supporting shaft (figures 30-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg et al., in view of SEO et al. [US 2018/0103552].
Regarding claim 2, Wittenberg et al., disclose the claimed invention except for wherein a flexible supporting plate is disposed between the flexible display screen and the supporting base and is fixedly connected to the flexible display screen.
	SEO et al. disclose a flexible display device (1000, figures 1-3), comprising a flexible display assembly (300, figures 2-3), wherein the flexible display assembly comprises a flexible display screen (310, figures 2-3) being fixed with a flexible supporting plate (320, figures 2-3).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the flexible supporting plate with the flexible display panel of Wittenberg et al., as suggested by SEO et al., for the purpose of providing a reduction mode and/or supporting the flexible display panel during operation to display device. 
Regarding claim 3, Wittenberg et al., disclose the claimed invention except for wherein the flexible supporting plate comprises a fixed part corresponding to the first part, a sliding part corresponding to the second part, and a supporting part corresponding to the connecting part, and the flexible display screen is fixedly attached to the flexible supporting plate; and wherein the fixed part is fixedly connected to the first sliding base, the sliding part is slidably connected to the second sliding base along the first direction, and a length of the supporting part along the first direction is changed when the first sliding base and the second sliding base are slid in opposite directions along the first direction.
	SEO et al., disclose the flexible supporting plate (320, figures 2-3) is completely entire to fix with its flexible display panel (310, figures 2-3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible display design of SEO et al. for the flexible display panel of Wittenberg et al., for the purpose of supporting completely the entire display screen in the flexible display device.
 Regarding claim 7, Wittenberg et al., disclose the claimed invention except for wherein the fixed part of the flexible supporting plate is fixedly attached to the first surface.
SEO et al., disclose the flexible supporting plate (320, figures 2-3) is completely entire to fix with its flexible display panel (310, figures 2-3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible display design of SEO et al. including a fixed part to attach on the first surface of the display device of Wittenberg et al., for the purpose of supporting/securing the first end portion of the flexible display in the flexible display device.
Regarding claim 8, Wittenberg et al., disclose the claimed invention except for wherein the flexible supporting plate further comprises a first supporting end corresponding to the first end of the flexible display screen, the first sliding base comprises a third end away from the second end, the third end is provided with a curved surface, and the first supporting end is fixedly attached to the curved surface to form a curved edge part.
SEO et al., disclose the flexible supporting plate (320, figures 2-3) is completely entire to fix with its flexible display panel (310, figures 2-3).
It would have been to one of ordinary skill in the art at the time the invention was made to use the flexible display design of SEO et al. for the flexible display panel of Wittenberg et al., for the purpose of supporting completely the entire display screen in the flexible display device.

Allowable Subject Matter
Claims 4-6, 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim 4 discloses the combination features of “wherein two sides of the second surface are provided with a position-limiting blocking strip connected to the second sliding base along a second direction, a chute is defined between the position-limiting blocking strip and the second surface along the first direction, a lateral side of the sliding part is disposed in the chute along the second direction, and the second direction is perpendicular to the first direction.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 5-6 depend on the allowed claim 4.
The claim 9 discloses the combination features of “wherein a first fixed block is fixedly disposed on the second surface, a second fixed block is fixedly disposed on the sliding part of the flexible supporting plate, the first fixed part is positioned between the second fixed block and the sliding part and is disposed on a sliding trajectory of the second fixed block; and wherein the second fixed block is against the first fixed block when the first sliding base is slid to a predetermined position along a direction away from the second sliding base.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 10-11 depend on the allowed claim 9.
 	The claim 14 discloses the feature(s) of “wherein the supporting shaft rotes around itself and is connected to the second end.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 13, 12 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Park et al. [US 2016/0081204] disclose electronic device including flexible display element; 
Lee et al. [US 2020/0152095] disclose expandable display device; and 
Feng [US 2021/0373603] discloses flexible display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841/2800                                                                                                                                                                                                        09/23/2022